Title: To Thomas Jefferson from Daniel L. Hylton, 14 April 1791
From: Hylton, Daniel L.
To: Jefferson, Thomas


Richmond, 14 Apr. 1791. TJ’s of 5th received on 12th, enclosing bank note for $22.75 and letter for Colo. Lewis which was sent by private hand the same day, there being no post established from Richmond to Charlottesville. Encloses bill of lading for the vis-à-vis. He was mistaken in name of vessel: that on which it was shipped was lost at sea between New York and Philadelphia and all the crew except one perished. The bill of lading also shows a small box shipped at the same time: it contained lamps for the vis-à-vis.—He will ship TJ’s tobacco as directed and advise him as it comes in. He encloses bill of lading for the 4 hhds. now at the warehouse being shipped by [the Thomas], Capt. Stratton, at the customary freight. The 13 hhds. last shipped when at higher freight because vessels previously engaged to carry wheat before getting to Richmond. Tobacco remains very low there, frequently selling from 17 to 20/ per cwt., “a price by no means adequate for the labour of the planter.” Any further orders will be attended to: it will “ever give me pleasure to have it in my power to render you every service of a freind. Mrs. H. joins with me in every wish for your happiness.” [P.S.] Capt Stratton will leave on Monday next. He “also takes charge of Mr. Eppes trunk directed to your care and to whom remember me affectionately.”
